NewAlliance Bancshares, Inc. Preserving and Creating Shareholder Value in Turbulent Times December 2007 Discussion Topics Company Profile and Business Focus 2007 Financial Performance Capital Strength Balance Sheet Management Summary 2 Building Our Franchise “Update” NewAlliance is a regional community bank with a significant Southern New England presence: Approximately $8.2 billion in assets and $4.3 billion in deposits; 88 branches in Connecticut and Massachusetts; 3rd largest bank headquartered in Connecticut; 4th largest in New England; Dominant market share in its core markets; Balance sheet growth driven by strong sales culture and acquisitions; Strong capital provides variety of options including further acquisitions and de novo growth, as well as security in challenging times. 3 Strategically Aligned Along I-95, I-91 and I-84 [MAP] 4 Overall Business Priorities Key Business Priorities PRIORITYOptimize profitability vs. balance sheet growth PRIORITYMaintain vigilant risk management focus PRIORITYAccelerate non-interest income generation PRIORITYManage expenses prudently 5 Challenges Priority Tactics Optimize profitability vs.balance sheet growth –> Rationalize deposit pricing Focus on core deposit retention Capitalize on loan pricing opportunities De-emphasize loan purchase 6 Challenges (continued) Priority Tactics Maintain vigilant risk management focus –> Maintain strong underwriting standards Maintain balanced interest rate risk position Stress test portfolio for credit and interest rate risk regularly Maintain high quality securities portfolio 7 Challenges (continued) Priority Tactics Accelerate non-interest income generation –> Continue growth of Wealth Management fee income Sustain increases in deposit fee income 8 Challenges (continued) Priority Tactics Manage expenses prudently –> Enforce expense control Focus on process improvements Maintain hiring discipline 9 2007 Financial Performance 10 Highlights of Year-to-Date Performance Exceeded 3rd quarter estimates of 11 cents, with 13 cents in EPS (excluding non-recurring charges); Loans outstanding grew in every category over a year ago; total loans up 22%, including Westbank acquisition (12%); Average checking balances up 9%; “Mouthpiece” savings product generated $239 million; Asset quality remains strong having avoided the subprime debacle; NAL stock price outperformed SNL Thrift Index. 11 Stock Price Performance [GRAPH] 12 Capital Strength 13 Managing Our Capital Tier 1 leverage capital 11.64%, at 9/30/07; Repurchased over 4 million shares under current 10 million share Board authorization, as of 11/30/07; Have paid thirteen consecutive quarterly dividends since IPO on April 1, 2004; 40% of earnings or more each quarter; Continue to evaluate accretive acquisitions. 14 Balance Sheet Management 15 Asset Quality 16 CREDIT PHILOSOPHY Strong Capital Base Experienced People in Key Jobs Asset Quality Key in Compensation Portfolio Diversification Limit Setting Intense MIS Monitoring Maintaining Adequate Reserves 17 Asset Quality At or for the period: 9 Months 12 Months 12 Months Ending Ending Ending 9/30/07 12/31/06 12/31/05 Non performing loans to total loans 0.42% 0.33% 0.23% Allowance for losses to total loans 0.92% 0.98% 1.08% Allowance for losses to non accrual loans 221.25% 300.30% 481.02% Net charge-offs to total loans 0.03% 0.02% 0.03% Total delinquencies/ loans (30+) 0.73% 0.56% 0.43% Loan loss provision (YTD) $2.6 MM $500k$ $40k 18 NewAlliance Loan Portfolio (Summary) September 2007 Month-End [CHART] [CHART] [CHART] [CHART] 19 ResidentialPortfolio Snapshot September 2007 Month-End [CHART] [CHART] [CHART] [CHART] 20 Residential Portfolio Score Distribution September 30, 2007 Month End [CHART] 21 Residential Mortgage
